DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer was filed and approved on 09/21/2021. Therefore Claims 13-20, 22-29 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … receiving, by a computing device while the computing device is in a locked state, a voice command comprising a search query; receiving, by the computing device while the computing device is in the locked state and after the computing device has begun to receive the voice command, a user request to unlock the computing device that comprises user interaction with the computing device; executing, by the computing device responsive to the computing device receiving the user request to unlock the computing device, an unlocking operation to transition the computing device from the locked state to an unlocked state; and presenting, by the computing device while the computing device is in the unlocked state, one or more results that are responsive to the voice command, wherein the one or more results are responsive to the voice command and include one or more search results that are responsive to the search query.…in combination and relationship with the rest of claim as being claimed in claims 13, 22.
Therefore, claims 14-20, 23-29 are allowable as being dependent upon independent claims 13, 22.


Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to techniques for inputting a command while unlocking a mobile device.

Lyon et al (Pub. No. US 2010/0257490); “Preventing Unintentional Activation and/or Input in an Electronic Device”;
-Teaches a device in a locked state…when a user presses a lock button or otherwise manually locks device…see par. 52-56.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436